Citation Nr: 1131789	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye condition (claimed as vision impairment).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2010 decision, the Board remanded this case to the RO for further development.  The case is now back before the Board, and as such, the Board will proceed at this time with the adjudication of this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's vision impairment claim so that he is afforded every possible consideration.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)(1) (2010).

A review of the Veteran's service treatment records reveals that vision impairment was clearly noted upon entry into service.  See Report of Medical Examination upon Induction, dated March 1966, showing that the Veteran's vision was 20/300 bilaterally, which was adjusted to 20/20 with corrective lenses.  Hence, the Veteran's vision was not in sound condition at induction, and thus he is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111; see also Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Therefore, the issue in this case is whether the Veteran's preexisting vision impairment was aggravated by service.  38 U.S.C.A. § 1153 (West 2002).

A January 1967 service treatment record indicates the Veteran's vision measured at 20/400 bilaterally, which was corrected to 20/20 with corrective lenses.  Upon separation in June 1970, the Veteran was diagnosed with defective visual acuity, corrected by lenses, not considered disabling.  In that report, the Veteran's vision continued to be 20/400 bilaterally, which was corrected to 20/20 with corrective lenses.

The record shows that the Veteran is currently diagnosed with vision interfering cataracts, optic nerve pallor, thin retinal nerve fiber layer of an unknown etiology, thick corneas, macular thinning in both eyes, low-tension glaucoma, cortical changes, compound myopic astigmatism with presbyopia, photopsia, macular dystrophy, color plate abnormalities, possible optic neuropathy and mild temporal pallor.

Here, the record reveals that the Veteran had uncorrected right and left eye vision of 20/300 upon entry into service as compared to uncorrected vision of 20/400 upon separsation from service.  Since the record evidence shows the Veteran's visual acuity decreased during service, VA has an obligation to consider whether the decrease in the Veteran's visual acuity during service is a worsening beyond the natural progress of an eye condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As this issue was not addressed in the October 2005 and the July 2010 VA examination reports, a medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the Veteran's claims folder to the VA examiner who conducted the July 2010 VA examination report, or to a VA examiner of appropriate expertise (if the July 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the July 2010 VA examination report concerning the above-referenced claim for VA benefits.  The examiner must have access to and review the Veteran's entire claims file, including this REMAND.

Based on a review of the Veteran's medical history, and with sound medical principles, the reviewing examiner is asked to provide an opinion addressing the following question:

Based on the evidence of record, and given that the Veteran had uncorrected bilateral vision of 20/300 upon induction as compared to uncorrected bilateral vision of 20/400 upon discharge, is this decrease in the Veteran's visual acuity during service a worsening of any currently diagnosed eye condition beyond that due to the natural progress of that condition; or, is it due to an intercurrent or a superimposed injury or event experienced by the Veteran in service that has resulted in any currently diagnosed eye condition?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Upon completion of the above action, readjudicate the issue of entitlement to service connection for an eye condition.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


